Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021, has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0243847; hereinafter, Kim).
Regarding claim 1, Kim discloses method for manufacturing a display array (Figs. 11-15), comprising: 
providing a substrate 21 (Fig. 11, ¶ [0086]) and forming a semiconductor stacked layer 30 (Fig. 11, ¶ [0086]) on the substrate; 

transferring the semiconductor stacked layer 30 (Figs. 13-14), the insulating layer 33 (Figs. 13-14) and the electrode pads 31 (Figs. 13-14) from the substrate to a driving backplane 41/43 (Figs. 13-14; ¶ [0092]-[0093]), wherein the electrode pads 31 (Fig. 14) are respectively electrically connected to the driving backplane 41/43 (Fig. 14) through the openings of the insulating layer 33 (Fig. 33) to form a plurality of light emitting regions in the semiconductor stacked layer 30 (Fig. 15) as the electrode pads 31 (Fig. 15) and the semiconductor stacked layer 30 (Fig. 15) are energized by the driving backplane 41/43 (Fig. 15, ¶ [0079]: “If the support substrate 41 is a conductive substrate, it may perform the function of the p-electrode pad”), and the light emitting regions in the semiconductor stacked layer are not patterned (Figs. 11-15).
Regarding claim 2, Kim further discloses wherein the electrode pads 31 (Fig. 14) directly contact the insulating layer 33 (Fig. 14).
Regarding claim 11, Kim further discloses wherein transferring the semiconductor stacked layer 30 (Figs. 13-14), the insulating layer 33 (Figs. 13-14) and the electrode pads 31 (Figs. 13-14) from the substrate to a driving backplane 41/43 (Figs. 13-14; ¶ [0092]-[0093]), comprises: disposing the semiconductor stacked layer 30 (Figs. 13-14) on the driving backplane .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0243847; cited above) in view of Cok et al. (US 2008/0237611; hereinafter, Cok).
Regarding claim 15, Kim discloses method for manufacturing a display array (Figs. 11-15), comprising: 

forming an insulating layer 33 (Fig. 12, ¶ [0090]) and a plurality of electrode pads 31 (Fig. 12, ¶ [0089]) on an outer surface of the semiconductor stacked layer 30 (Fig. 12), the insulating layer 33 (Fig. 12) and the electrode pads 31 (Fig. 12) directly contacting the semiconductor stacked layer 30 (Fig. 12), wherein the insulating layer 33 (Fig. 12) has a plurality of openings spaced apart from each other (¶ [0090]: “lower insulating layer 33 has openings”); and 
transferring the semiconductor stacked layer 30 (Figs. 13-14), the insulating layer 33 (Figs. 13-14) and the electrode pads 31 (Figs. 13-14) from the substrate to a driving backplane 41/43 (Figs. 13-14; ¶ [0092]-[0093]), wherein the electrode pads 31 (Fig. 14) are respectively electrically connected to the driving backplane 41/43 (Fig. 14) through the openings of the insulating layer 33 (Fig. 33) to form a plurality of light emitting regions in the semiconductor stacked layer 30 (Fig. 15) as the electrode pads 31 (Fig. 15) and the semiconductor stacked layer 30 (Fig. 15) are energized by the driving backplane 41/43 (Fig. 15, ¶ [0079]: “If the support substrate 41 is a conductive substrate, it may perform the function of the p-electrode pad”), and the light emitting regions in the semiconductor stacked layer are not patterned (Figs. 11-15).
Thus, Kim discloses all the limitations of the claim with the exception of disclosing wherein an arrangement pitch of two adjacent light emitting regions of the light emitting regions is less than or equal to 20 micrometers.  However, Cok discloses a method of forming a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Kim and Cok, and form light-emitting regions with a pitch of 20 micrometers or less, for the purpose of optimizing device properties, such as ambient contrast ratio (Cok: ¶ [0043]).  Furthermore, with respect to claimed ranges, it has been held that absent evidence of criticality, it is not inventive to discover optimal or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955).  In in the instant case, Applicant's disclosure does not show that the claimed range of 20 micrometers or less, is critical to the invention or yields unexpected results.  

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.  With respect to claim 8, the prior art of record neither discloses nor renders obvious all the limitations of the claim, including the step of: filing the second insulating layer between the electrode pads, wherein the first insulating layer is located between the second insulating layer and the semiconductor stacked layer.


Response to Arguments
Applicant’s arguments filed November 30, 2021, have been considered but are not persuasive.
Applicant’s first argument is that Kim does not teach that the support substrate 41 and the bonding metal 43 are configured to energize the reflective metal layer 31 and the semiconductor stack 30.  The argument is not persuasive because Kim states in para. [0079]: “If the support substrate 41 is a conductive substrate, it may perform the function of the p-electrode pad.”  Thus, since the substrate 41 may function as a p-electrode pad, it is implicit that substrate 41 is configured to energize the reflective metal layer 31 and the semiconductor stack 30.  
Applicant also argues that Kim does not teach to form a plurality of light emitting regions in the final product.  First, note that the claim is drawn to method of making and not a final product, as argued.  Second, note that the final product of Kim, as shown in figure 8, has a plurality of light-emitting regions, which are formed above each of the electrode pads 31.  Thus, it is implicit that the light-emitting devices taught by Kim can be used in display arrays (¶ [0005]: “applications such as large-sized full-color flat panel displays”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829